UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6072



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAPHAEL MENDEZ,

                                           Respondent - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:91-HC-350-BR)


Submitted: March 23, 2006                   Decided: March 31, 2006



Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raphael Mendez, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Michelle T. Fuseyamore, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Raphael Mendez seeks to appeal a district court order

entered December 21, 2005, denying his motion to expedite his

hearing date and for permission to appear live rather than by video

conferencing.     We dismiss the appeal because no final appealable

order has been entered.

             This Court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen   v.   Beneficial   Indus.    Loan    Corp.,   337   U.S.   541   (1949).

Because the order being appealed is neither a final order nor a

certain interlocutory or collateral order, we dismiss the appeal

for lack of jurisdiction.          We also deny the motion for general

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                    - 2 -